DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 01/22/2021 has overcome the 35 USC 101 rejection as applied in the Non-Final Rejection mailed 10/22/2020.  The 35 USC 101 rejection as applied in the Non-Final Rejection mailed 10/22/2020 has been withdrawn. 
Applicant's arguments filed 01/22/2021 regarding the 35 USC 112(a) rejection as applied in the Non-Final Rejection mailed 10/22/2020 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the response:
“Applicant respectfully submits that one of ordinary' skill in this particular art would know how to use screen time data in the determination of a migraine risk as the disclosure indicates that “flash or alternative light patterns can provoke migraine” and also notes that “[l]ight sensors on glasses may be used to detect these light patterns.” Hence, it would have been clear to one of ordinary skill how to determine screen time data and how to use this in determining the migraine risk. Accordingly, it is respectfully requested the § 112(a) rejection be withdrawn.”
The Examiner respectfully disagrees. The Examiner notes that how the screen time data is obtained is not the issue. Instead, the issue is regarding the algorithm Applicant uses to generate a migraine risk based on screen time data. Applicant is claiming a computer-implemented processing step for generating a migraine risk using a specific type of data and/or specific combinations of data. As noted in the Non-Final Rejection mailed 10/22/2020, Applicant has only described the functional result of the .
Applicant's arguments filed 01/22/2021 regarding the 35 USC 103 rejections as presented in the Non-Final Rejection mailed 10/22/2020 have been fully considered but they are not persuasive.
Regarding the terms “life habits data and/or health profile data”, Applicant argues
“The Office takes the position that the terms “life habits” and “health profile” are broad terms, and that the blood glucose of the user measured in Flaherty could read on these features.
However, blood glucose is a physiological parameter that fluctuates along the day and thus does not (and cannot) reflect the life habits or the health profile of the user. In particular, blood glucose differs greatly if it measured right after a meal or a few hours from it.
Thus, one of ordinary skill in this particular art would never look at blood glucose to establish a life habit or a health profile as such would not be accurate (since blood glucose varies greatly based on when it is measured).

The Examiner respectfully disagrees. The term “life habits data” broadly encompasses an data indicative of some sort of habit of a user. Additionally, the term “health profile data” broadly encompasses any data indicative of a health state of a user. Therefore, Applicant is claiming the receipt and use of data related to a habit of a user and/or the health of a user. To this end, the Examiner contends a blood glucose measurement could potentially indicate a habit of a user, such as times of day in which 
Additionally, the Examiner notes Gaetz discloses utilizing multiple types of health data to detect and predict migraines, such data involving blood pressure, heart rate, body temperature, muscle tension ,etc. (par. [0060]). All of these can be considered representative of  a general state of health of the user

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-11, 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claims 1 and 15 claim a computer implemented (e.g. by a processor) process that determines a migraine risk based on an analysis of at least one visual behavior parameter and screen time data received by the processor. Regarding the use of screen time data in an analyzing process, the Examiner only found support in par. [0100] of PGPUB 2018/0303431, which is the PGPUB of the present application, this also corresponds to p. 11, lines 6-11 of the originally filed specification. This section states:
“The method of the invention may further comprise a screen time providing step during which data representative of the time a user spent watching a screen are provided. During the analyzing step S20, such screen time data may be considered to determine more accurately the migraine risk of the user.”
This section only discloses the result of assessing a migraine risk utilizing screen time data but does not set forth any particular process, steps, guidance, etc. on how the screen time data is actually used to provide the migraine risk. As noted in MPEP §2161.01 with respect to computer-implemented processes:
“When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. “
In the instant application, Applicant has only described the functional result of the use of screen time data (e.g. to produce a migraine risk result) but does not set forth any steps, process, particular algorithm, etc. regarding how the screen time data is sued in conjunction with other data to produce a migraine risk result. While one could potentially argue such a process could be written by one skilled in the art, the cited section above explicitly states such an argument is not sufficient to provide written description support of the computer-implemented function. Therefore, the currently claimed invention lacks written description support in the originally filed specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty (WO 2006/086086) in view of Chow 2009/0198145), further in view of NewsRx Science “Headache and Migraine; More evidence supports that kids' headaches increase at back-to-school time”.
Regarding Claims 1, 2, 13 and 15, Flaherty discloses a system having a memory implicitly disclosed in component 150 for receiving data and storing computer executable instructions to allow the processing of data (par. [036]); and a processor 130 (par. [036]) configured to obtain visual behavior data such as eyelid activity, among other types of data, to diagnose the potential onset of a migraine, which qualifies as 
Flaherty discloses tracking eyelid movement but fails to disclose the particular means for doing so and also fails to account for other known migraine risk factors, such as screen time. However, Chow discloses a system that can be adapted for migraine detection and treatment wherein a sensor is placed on the lateral eyelid border for the purpose of detecting eyelid displacement (par. [0065], Fig. 6). 
Additionally, NewsRx discloses that prolonged electronic screen time is a known trigger for headaches and therefore is a known risk-factor for migraines.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Flaherty reference to include eyelid sensors placed on the eyelids, as taught and suggested by Chow, and to utilize other data sources/factors, such as screen time exposure, for the purpose of detecting eyelid motion in a migraine detection/treatment system and for the purpose of more accurately predicting a user’s risk of migraine by accounting for known migraine triggers.
In regards to Claims 3 and 4, Flaherty discloses other data such as heart rate, respiration EMG muscle data, etc. can be used (par. [091-093]).
With regards to Claims 5 and 7, Flaherty discloses environmental data, such as temperature, can also be obtained and processed (par. [093]).
Regarding Claim 9, the Examiner notes the terms “life habits data” and “health profile data” are broad terms that can encompass a myriad of data. With respect to Flaherty, blood glucose can be an indicators of a life habit, such as dietary intake (food habit), as well as a contributor to a health profile of a patient (general state of health. The same can be said for blood pressure since this can be indicative of good or poor dietary choices, exercise regimens, etc (see par. [093]).

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Toth (PGPUB 2017/0231490) in view of Geatz (PGPUB 2003/0144829), further in view of NewsRx Science “Headache and Migraine; More evidence supports that kids' headaches increase at back-to-school time”.
Regarding Claim 1, Toth discloses utilizing a head mounted device (HMD) having a processor encoded with instructions, such as in a memory in or associated with the processor, see Fig. 2, par. [0268]; see also par. [0061, 0091]). This device is configured to receive visual behavior parameters, i.e. ocular inputs, related to the onset of migraine headaches (par. [0269]). Toth further generally discloses applying an algorithm to parameters associated with migraines to generate analytic data (par. [0095], the HMD's processor runs code and/or algorithms to analyze inputs) correlating said associated data with a disease occurrence and/or comprising trends in such correlations (par. 
Although Toth contemplates monitoring of physiological data concerning migraines (par. [0269]), and separately contemplates algorithmic diagnoses based on monitored data par. [0089. 0193]), Toth does not explicitly disclose a migraine risk based on monitored migraine associated data and does not teach incorporating data regarding screen time in the migraine risk analysis.
Geatz teaches collecting migraine associated data via sensors (par. [0060]), such data (i.e. blood pressure, heart rate, etc.) representative of  a general health state of a user, applying an algorithm to said migraine associated data, such as visual data, to generate analytic data correlating said associated migraine data with a migraine occurrence (par. [0063-65], training a predictive model, e.g. a neural network), and presenting a notification, such as a risk of migraine onset with varying confidence levels (par. [0066]). This would provide the benefit of giving real-time feedback to a user regarding the potential onset of a migraine in order to allow the user to preemptively address and or treat the migraine to mitigate its onset/effect.
Additionally, NewsRx discloses that prolonged electronic screen time is a known trigger for headaches and therefore is a known risk-factor for migraines.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Geatz to 
In regards to Claims 5 and 6, Toth and Gaetz disclose that light levels, i.e. intensity, can be sensed and used in the migraine prediction algorithm, since light levels are a well known trigger for migraines (Gaetz, par. [0062]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toth (PGPUB 2017/0231490) in view of Geatz (PGPUB 2003/0144829), further in view of NewsRx Science “Headache and Migraine; More evidence supports that kids' headaches increase at back-to-school time” and Stupp et al. (WO 2006/017153).
Regarding Claims 10 and 11, Toth, Gaetz and NewsRx discloses all of the claimed invention except for the inclusion of migraine history obtained from measurements or questionnaire answers. However, Stupp discloses determining a migraine history by presenting a user with a questionnaire (par. [0131-0132]) for the purpose of determining specific migraine triggers for specific patient’s so that variables can be created for the identified triggers that can then be fed to the learning algorithm for monitoring/predicting the onset of migraines (Abstract; par. [0001-0005]). This will improve the accuracy to which a migraine can be predicted for individual patents rather than a one-size-fits-all approach.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.